Eustis, J.,

delivered the opinion of the court.
This is an action against the defendant for contribution to a general average, occasioned by a jettison from the brig Chapman, while on the rocks on the coast of Florida, on her voyage from Charleston to this port. The defendant had on board the Chapman, twelve slaves; they were shipped under a bill of lading.
The only point presented to our consideration by the counsel is, that of the liabilities of slaves to a general average contribution, for goods necessarily thrown overboard at sea, for the general benefit. •
A claim fora general average contribution, arises from a sacrifice deliberately made of the property of one of the parties concerned in the adventure, for the benefit of the others, 3 3 and whereby his loss is directly converted to their gain, Stevens on Average, part 1, chap. 1, sec. 1.
As to what is or is not liable to this contribution, depends on the laws and usage of the sea.
Among the Romans, with whom the condition of was very much modified, the owners of slaves were bound to contribute for them to a general average.
. i • • i . ihmengon asserts the same doctrine, in his treatise on insurance, which is confirmed by the late Lord Tenterden, in his work on shipping. Emerigon, chap. 12, sec. 42, sec. 9. Abbot on Shipping, 356.
The authorities cited by Emerigon, are conclusive on the subject.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.